Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dekeimus Jones, Appellant                             Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 42,168-
No. 06-13-00195-CR         v.                         A). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment
of the court below. We affirm the judgment of the trial court.
       We note that the appellant, Dekeimus Jones, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 17, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk